Citation Nr: 0408174	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from March 1955 to August 
1963.  He died in January 2002, and the appellant is the 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that the appellant requested a personal 
hearing at the RO in February 2003.  She was notified of the 
date, time, and location of that hearing in a June 2003 
letter.  In July 2003, she withdrew her hearing request and 
indicated that she sought to proceed with her appeal.  There 
are no other outstanding hearing requests of record.

The Board notes that in June 2000, prior to the veteran's 
death, he filed a claim of entitlement to an increased rating 
for schizophrenia.  In an August 2000 rating decision, the RO 
denied the veteran's claim.  In August 2001, the veteran 
filed a notice of disagreement to the rating decision, 
initiating an appeal.  Prior to being issued a statement of 
the case for the issue, the veteran died in January 2002.  In 
June 2002, the appellant filed a claim of entitlement to 
accrued benefits.  In a September 2002 rating decision, the 
RO denied the appellant's claim and stated that the veteran 
did not have a pending claim at the time of his death and as 
such there was no basis for accrued benefits.  

The Board finds that the appellant's claim of entitlement to 
accrued benefits must be referred back to the RO as the 
veteran had a pending claim at the time of his death.  The 
outstanding notice of disagreement at the time of the 
veteran's death makes the August 2000 rating decision non-
final and thus the claim is still pending.  The issue is 
therefore referred back to the RO and the claim should be 
readjudicated on the merits as entitlement to a rating in 
excess of 30 percent for schizophrenia for purposes of 
accrued benefits.  

The Board notes that the appellant has filed a claim for DIC 
benefits under 38 U.S.C.A. § 1318, although the veteran was 
not rated totally disabled for the prescribed statutory 
period of time.  The Board notes that a temporary stay is in 
effect for this claim in accordance with the directions of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in its decision in National Organization of 
Veterans Advocates, Inc. v. Principi, 314 F.3d 1373 (Fed. 
Cir. 2003).  In that decision, the Board was directed to lift 
a stay as to certain DIC claims under 38 U.S.C.A. § 1318; 
however, the stay remains in effect for claims such as the 
one on appeal.  In particular, the Federal Circuit directed 
that the processing of claims under § 1318 where a survivor 
seeks to reopen a claim on grounds of new and material 
evidence will be stayed since the permissibility and 
reasonableness of interpreting the statutes to bar such 
claims remains to be determined.  As such, the temporary stay 
on the adjudication of this claim under the provisions of 
38 U.S.C.A. § 1318 will remain in effect pending the 
completion of the directed rulemaking and lifting of the 
stay.


FINDINGS OF FACT

1.  The veteran's death certificate showed that he died in 
January 2002 with the immediate cause of death listed as 
pancreatic cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for varicose veins, rated as noncompensable, 
and schizophrenia, rated as 30 percent disabling.

3.  A service-connected disability is not shown to have been 
causally or etiologically related to, or to have played any 
role in, producing or hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the appellant's claim was filed in July 2002 
and remains pending.  The VCAA is accordingly applicable.    

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant was informed in a September 2002 letter and 
rating decision of the evidence needed to substantiate her 
claim, and she was provided an opportunity to submit such 
evidence.  Moreover, in a January 2003 statement of the case, 
the RO notified the appellant of regulations pertinent to 
dependency and indemnity compensation claims under 38 
U.S.C.A. § 1310, informed her of the reasons why her claim 
had been denied, and provided her additional opportunities to 
present evidence and argument in support of her claim.  

In a July 2002 letter, prior to the original adjudication of 
her claim, the appellant was informed of VA's duty to obtain 
evidence on her behalf.  The appellant was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the appellant was informed of her duty 
to provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private treatment reports and VA inpatient records 
and examination reports.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions; lay 
statements; private treatment reports; and VA inpatient and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the appellant will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2003).  A service-connected 
disability is one that was contracted in a line of duty and 
was incurred in or aggravated during active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The veteran's death will be considered as having been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principle or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A principle cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributes 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b).  
Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to the extent that would render the person less 
capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Based on this record and evidence, the Board finds that the 
veteran's death was unrelated to service or to his service-
connected disabilities.  The veteran's January 2002 death 
certificate indicated that the veteran's immediate cause of 
death was pancreatic cancer.  No underlying causes of death 
were noted.  

In an undated VA medical letter addressed to the appellant 
and received at the RO in June 2002, it was noted that the 
veteran had pancreatic cancer that had spread to his liver 
and lungs.  In a separate letter from the same VA examiner, 
it was noted that the veteran had a history of bipolar 
disorder, hypertension, and hypercholesterolemnia.  It was 
also noted that he was "recently" found to have multiple 
pancreatic masses which most likely represented a malignancy 
with metastasis.  

While the appellant contends that the veteran's death from 
pancreatic cancer was somehow related to his service-
connected schizophrenia or varicose veins, her opinion is not 
supported by the medical evidence of record.  The record 
contains no evidence at all that links the veteran's death to 
schizophrenia or varicose veins.  In addition, no physician 
has commented on either disorder contributing to the 
veteran's death.  Moreover, there is no evidence that the 
veteran's pancreatic cancer originated during active service 
as the VA examiner commented that he was "recently" found 
to pancreatic masses.  In addition, contemporaneous medical 
records corroborate this fact. 

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death pursuant to 38 U.S.C.A. § 
1310 is not established and the appellant's claim must be 
denied.




ORDER

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1310 are denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



